Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered December 1, 2000, convicting defendant, after a jury trial, of burglary in the third degree and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Although defendant refused to sign the trespass notice that was read to him after he had stolen items from the same store one year before the instant crime, that notice, which clearly and unequivocally informed him that he was prohibited from ever entering the premises again, established that when defendant entered the store, he did so unlawfully (People v McCants, 194 AD2d 301, lv denied 82 NY2d 722).
The court’s Sandoval ruling, which precluded inquiry into a large portion of defendant’s prior record and permitted very limited inquiry into matters that were clearly relevant to his credibility, balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459). Concur — Tom, J.P., Saxe, Ellerin, Lerner and Marlow, JJ.